Citation Nr: 1824661	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  16-61 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel







INTRODUCTION

The Veteran served on active duty from November 1960 to December 1964. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Throughout the initial rating period, the Veteran's hearing impairment has not reached the level for which assignment of a compensable rating is warranted with the application of the rating schedule to the numeric designations resulting from audiometric testing.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities on appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  

In appeals of initial ratings, the Board must consider whether "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a)  When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b)  When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The Veteran filed his claim for service connection for bilateral hearing loss in April 2014 and was initially awarded service connection by way of the November 2014 rating decision on appeal.  A noncompensable rating was assigned.  He appealed the initial rating.

At the time of his claim, the Veteran submitted the report of a private audiological evaluation.  The report noted the use of pure tone air and bone conduction testing, as well as speech discrimination using "CID W-22 word lists."  Again, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).  This private examination does not meet the criteria for an adequate examination as defined by VA regulation.  The narrative portion of the report also does not include any discussion of the functional impact the Veteran's hearing loss has on his life.  This private audiology report, therefore, cannot be used in this analysis.  The Board need not seek clarification of the audiometric data in this report as there is credible evidence contemporaneous to the private audiologist's findings as discussed below.  Cf. Savage v. Shinseki, 24 Vet. App. 259 (2011).

In response to his claim, the Veteran was afforded an audiological evaluation in September 2014.  Due to compacted cerumen in the Veteran's ears, the results of the audiology testing were deemed invalid.  The Veteran was again afforded a VA examination in November 2014.  The examiner reviewed the claims file, and noted the Veteran's history.  The Veteran reported that he has trouble distinguishing speech.  No other functional limitations were reported.


At the November 2014 examination, puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
70
70
75
LEFT
40
65
70
75

Thus, the puretone threshold average was 65 in the right ear and 63 in the left ear at that time.  Speech recognition measured using the Maryland CNC word list, as required by VA regulation, was 94 percent in each ear. 

Applying the values above to Table VI results in a Level II Roman numeral designation for each ear.  Application of two Level II designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

There were no additional VA audiological examinations conducted.  The Board has reviewed the Veteran's statements and the VA clinical records and there is no suggestion of a worsening of hearing loss since the November 2014 examination; thus, the Board finds a remand for a new examination to be unnecessary.  The clinical records include treatment for ear infections, irrigation, and hearing aid issuance and management, but no audiological testing.  The Veteran's substantive appeal includes his contention that a compensable rating is warranted because he wears hearing aids.  The Board does not doubt that he has hearing loss and the clinical evidence clearly shows his need for hearing aids; however, the assignment of an appropriate rating for a hearing loss disability is determined through the mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In accordance with this decision, the examiner in this case noted the Veteran's report of difficulty hearing conversationally.  The Board indeed recognizes this functional impact of the Veteran's hearing loss.  On review of the file, even including consideration of the functional impact of the hearing loss on the Veteran's life, it is evident the criteria for a compensable rating under Diagnostic Code 6100 are not met.  Although the audiological evaluations clearly show the Veteran has hearing loss, the hearing loss has not yet met the compensable level under the rating schedule.  Thus, an initial compensable rating for bilateral hearing loss is not warranted under the schedular criteria. 

VA must consider all favorable lay evidence of record.  38 U.S.C. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA and the medical evidence cited above.  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a compensable rating for bilateral hearing loss at any time during the pendency of the claim.


ORDER

An initial compensable rating for bilateral hearing loss is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


